Citation Nr: 0433477	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter arose on appeal from a December 2002 rating 
decision issued by the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in April 2001, with an immediate cause 
of death of cardiopulmonary arrest, due to liver failure, due 
to cirrhosis of the liver.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.

3.  The veteran was diagnosed with diabetes mellitus in 1997.

4.  Diabetes mellitus did not cause, or substantially or 
materially contribute to the veteran's cause of death.

5.  Cirrhosis of the liver was not manifest during service, 
or within one year of separation from service.

6.  The causes of death, liver failure and cirrhosis of the 
liver, are not attributable to service.



CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause, or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for dependency and indemnity compensation 
(DIC).  The appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2001, explained the evidence needed 
to establish service connection for the cause of the 
veteran's death, what evidence was of record regarding her 
application for DIC, and also requested that she submit VA 
Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate her claim for service-connected cause of death, 
as well as a certified copy of the veteran's DD 214.  The 
letter described what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO also supplied the appellant with the applicable 
regulations in the SOC issued in April 2003, and supplemental 
statements of the case (SSOC) issued in July 2003 and March 
2004 .  The basic elements for establishing service 
connection for cause of death have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO verified the veteran's period of service with the 
National Personnel Records Center (NPRC).  The RO obtained 
the veteran's private treatment records as indicated by the 
appellant.  A VA examiner reviewed the veteran's private 
treatment records and claims file and provided an opinion as 
to the cause of the veteran's death.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Facts

The appellant asserts that the veteran's diabetes mellitus 
contributed to the veteran's cause of death.  The veteran 
served in Vietnam during the Vietnam era.  

In a private medical report dated August 1999, the veteran's 
physician noted that the veteran had been diagnosed with 
diabetes mellitus two years prior.  The examination noted 
that the veteran's abdomen was distended with shifting 
dullness compatible with ascites.  Screenings for hepatitis B 
and C were negative.  The physician stated that the veteran 
"most likely has liver cirrhosis secondary to alcoholism of 
the past."

The veteran presented for follow-up examinations in August 
and September 1999.  The physician noted that the veteran was 
a former heavy drinker who had developed cirrhosis with 
ascites and peripheral edema.  After reviewing the abdominal 
ultrasound, the physician indicated that there were no signs 
of hepatoma, and the screening for hemachromatosis was 
negative.  An upper endoscopy revealed moderate size 
esophageal varices.  The physician informed the veteran that 
he could no longer drink alcohol due to his cirrhosis.  The 
veteran responded that he could live without alcohol. 

In March 2000, the veteran was evaluated by another private 
physician who noted that the veteran's cirrhosis appeared to 
be due to alcohol.  The physician diagnosed the veteran with 
hypersplenism secondary to cirrhosis, in a fairly advanced 
stage as shown by espophageal varices and splenomegaly.  

In April 2000, the veteran's physician who made the August 
1999 diagnosis confirmed the veteran's condition:  liver 
cirrhosis with esophageal varices, splenomegaly, and 
ascites/edema.  This examination also noted that the veteran 
had a history of diabetes which was controlled by an oral 
hypoglycemic agent, Glucophage.  The veteran's blood sugar 
was noted as well-controlled.

In October 2000, this same physician noted that the veteran 
had liver cirrhosis secondary to alcohol use many years ago.  
Again, the physician indicated that screenings for hepatitis 
B, C, and hemachromatosis were negative.  The physician 
recommended scleral therapy due to the large size of the 
esophageal varices.  He also explained to the veteran that 
the progressive rise in the alpha-fetoprotein levels 
suggested neoplastic activity which was indicative of early 
hepatoma.  He noted that once the hepatoma became visible, 
the veteran's lifespan would be very limited.  The physician 
referred the veteran for a liver transplant.

The physician in charge of the liver transplant program 
recommended the veteran for a liver transplant in January 
2001.  This physician noted that the veteran had end-stage 
liver disease secondary to alcoholic cirrhosis.  He also 
reported from the veteran's medical history that the veteran 
had a history of drinking a six-pack of beer every other day 
for 15 years, but quit drinking in 1975.  The physician 
indicated that the veteran had denied intravenous drug use, 
receiving a blood transfusion, or having any tattoos.  

In early March 2001, the veteran presented complaining of 
ascites.  Paracentesis was performed and six liters of 
ascites was removed.  An upper endoscopy was conducted and 
revealed that the veteran had retained food from the previous 
evening, which raised the possibility of diabetic gastric 
paresis.  Because this was such an important feature, a scan 
was recommended since there would be a different prognosis if 
he truly had gastric paresis.  The veteran was hospitalized 
in mid-March 2001 due to nausea, confusion, vomiting, and 
increasing abdominal distention.  He was diagnosed with 
gastroparesis secondary to diabetes mellitus; esophageal 
varices and thrombocytopenia; and increasing confusion, 
nausea, increasing abdominal girth secondary to abdominal 
ascites secondary to liver cirrhosis.  No signs of hepatoma 
were present in this examination.

The ultrasound and CT scans of the veteran's liver and 
abdomen during this evaluation revealed hepatocellular 
carcinoma.  Hepatitis A, B, and C tests, as well as HIV and 
RPR tests, were all negative.  The veteran's diabetes 
mellitus was well controlled.  

In late March 2001, the veteran reported to the emergency 
room, complaining of nausea and vomiting blood.  The veteran 
was admitted and diagnosed with an acute upper 
gastrointestinal bleed secondary to esophageal varices.  
Again, the treating physician who made the August 1999 
assessment stated that the veteran had cirrhosis secondary to 
alcoholism.  At this time, all treatment options were 
exhausted and the veteran was informed that he was in the end 
stages of the disease, given the presence of the hepatoma. 

The veteran died in April 2001.  The death certificate listed 
the immediate cause of death as cardiopulmonary arrest, due 
to liver failure, due to cirrhosis of the liver.  Hepatoma 
was listed as a significant condition contributing to the 
veteran's death, but not related to the cause of the 
veteran's death.

In May 2001, the veteran's treating physician, who made the 
August 1999 diagnosis, provided the following statement:

[The veteran] died of liver failure and 
hepatoma at the age of 51.  Although he 
had no family history of diabetes, he was 
diabetic with a history of exposure to 
Agent Orange while serving with the 
military in Vietnam.  Longstanding 
diabetes is known to be associated with 
an unusual type of what is called 
nonalcoholic hepatic steatosis, which can 
advance to liver cirrhosis mimicking 
cirrhosis secondary to alcohol.  [The 
veteran] did develop cirrhosis of the 
liver even though his alcohol intake, at 
its peak, was only moderate.  Therefore, 
it is a reasonable possibility that [the 
veteran's] diabetes may have been a 
contributing factor to his death.

Thereafter, a VA medical opinion was sought.  The VA 
examiner, after noting that both volumes of the claims file 
had been reviewed in great detail, provided the following 
assessment:

The veteran had well-established 
gastrointestinal bleeding due to 
alcoholic cirrhosis. . . .The veteran was 
known to have an alpha-fetoprotein level 
that was raised at 506.  He did not have 
hepatitis C or hepatitis B.  There is 
ample information in the chart listed by 
many practitioners of the veteran's heavy 
drinking.  

There is no doubt in my mind that the 
veteran's diabetes mellitus had no 
contributory cause or etiologic bearing 
on the development of his cirrhosis.  The 
veteran died as a result of liver 
failure, generating increased portal 
hypertension with gastrointestinal 
bleeding.  This was caused by alcohol.  
The hepatocellular carcinoma was likely 
related to his alcohol cirrhosis as well.  
Neither this nor the gastrointestinal 
bleeding was influenced or caused by the 
diabetes that the veteran had had 
previously.

In June 2003, the physician who referred the veteran for the 
liver transplant submitted a statement to clarify the cause 
of death listed on the death certificate.  He noted that he 
had cared for the veteran from December 1999 to April 2001.  
He reported that the veteran had a history of liver 
cirrhosis, hepatoma, diabetes, and died of liver failure.  He 
stated that while he listed the immediate cause of death as 
cardiopulmonary arrest, due to liver failure, due to liver 
cirrhosis, the exact etiology of the liver cirrhosis was not 
clear.  As such, he did not provide a cause for the cirrhosis 
on the death certificate.  The physician provided the 
following assessment:

[The veteran] had [a] history of moderate 
alcoholic use a number of years ago but 
had quit.  He was evaluated by [Dr. X] 
for other causes of cirrhosis which were 
negative.  Diabetes has been implicated 
as [a] possible contributing factor to 
non-alcoholic cirrhosis.  [The veteran] 
did, in fact, have diabetes.  [The 
veteran] did not record any family 
history of diabetes and he was not obese.  
Therefore, I would say he was at low risk 
for developing Type II diabetes based on 
family history or lifestyle, and his 
diabetes may, in fact, have been related 
to Agent Orange exposure in Viet Nam.  
There is no way to determine if his 
diabetes directly caused his liver 
cirrhosis[,] but his alcohol history was 
not such that I would expect it to have 
significantly contributed to his 
cirrhosis either.



III.  Service Connection for Cause of 
Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110.  Service connection for cirrhosis of 
the liver or a malignant tumor may be granted if manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and subsequently develops 
diabetes mellitus, service connection for such will be 
presumed if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of diabetes mellitus during service.  See 38 U.S.C.A. 
§ 1113; 38 C.F.R.§§ 3.307(d), 3.309. 

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection will 
be determined by exercise of sound judgment, without recourse 
to speculation, and after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran to include autopsy reports. See 38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting service connection for the cause of the veteran's 
death.  

In this case, while the veteran served during wartime, the 
appellant does not allege, nor does the record support, that 
cirrhosis of the liver was incurred in or aggravated during 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
not applicable.

The Board notes that the veteran had service in the Republic 
of Vietnam during the Vietnam era and is thus presumed to 
have been exposed to Agent Orange during that time.  
Accordingly, service connection for the veteran's diabetes 
mellitus is presumed.  The Board finds, however, that 
diabetes mellitus was neither a principal nor a contributory 
cause of the veteran's death.  

As noted by the VA examiner, who reviewed both volumes of the 
claim's file in
great detail, the immediate cause of the veteran's death was 
cardiopulmonary arrest, due to liver failure, due to 
cirrhosis of the liver.  This examiner expressed no doubt 
that the veteran's diabetes mellitus had no contributory 
cause or etiologic bearing on the development of the 
veteran's cirrhosis.  Rather, the examiner determined that 
the immediate and contributory causes of death, cirrhosis, 
liver failure, and hepatocellular carcinoma.

The Board acknowledges that the private physicians have since 
submitted statements attempting to clarify the veteran's 
cause of death.  Specifically, one physician noted in May 
2001 that it was a "reasonable possibility" that the 
veteran's diabetes mellitus could have been a contributing 
factor to the veteran's death.  This same physician, however, 
noted continuously during his two-year treatment of the 
veteran that the veteran most likely [had] liver cirrhosis 
secondary to a cause noted as something other than diabetes 
mellitus.  Additionally, the other treating physician in his 
June 2003 statement noted that the exact etiology of the 
liver cirrhosis was not clear; that there was no way to 
determine if the veteran's diabetes mellitus directly caused 
his liver cirrhosis.  This physician simply noted that he 
felt the veteran's diabetes should be "considered" in 
determining service connection for cause of death.  When 
reviewed in their entirety, the Board finds that these 
statements are too speculative to warrant a grant of service 
connection.  See Lee v. Brown, 10 Vet. App. 336 (1997), 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence'").  As such, the Board finds 
that the VA examiner's opinion; the assessments provided by 
the private physicians throughout the veteran's treatment; 
and the diagnoses provided on the veteran's death 
certificate, which were made contemporaneously with death, 
are far more probative to determining the issue of whether 
diabetes mellitus was a principal or contributory cause of 
the veteran's death.  Given the extensive review conducted by 
the VA examiner and the consistent assessments through 
treatment that the veteran's cirrhosis of the liver was due 
to either unknown factors or factors other than diabetes 
mellitus, the Board finds that diabetes mellitus was neither 
an immediate cause of the veteran's death, nor did it 
contribute substantially or materially to the cause of the 
veteran's death.  38 C.F.R. § 3.312.  Service connection for 
the cause of the veteran's death due to diabetes mellitus is 
not warranted.

In addition, the Board finds that the preponderance of the 
evidence is against granting service connection for the cause 
of the veteran's death due to cirrhosis of the liver or 
malignant tumors.  In order to establish service connection, 
the evidence must show a current disability, a disease or 
injury incurred in service or manifesting within one year of 
discharge from service, and a link between the disability and 
the injury or disease in service.  38 C.F.R. § 3.303.  The 
Board notes that none of the disabilities listed on the 
veteran's death certificate or asserted by the veteran's 
private physicians are noted in the veteran's service 
records.  The veteran's discharge examination in June 1969 
noted that the veteran's abdomen and viscera were normal.  
The veteran's private treatment records indicate that 
cirrhosis of the liver was not diagnosed until 1999, years 
after the veteran was discharged from service.  Hepatoma was 
not diagnosed until March 2001, also years after the veteran 
separated from service.  Thus, as there is no evidence of 
cirrhosis of the liver or malignant tumors manifesting in 
service, or within one year of discharge from service, 
service connection for the cause of the veteran's death due 
to cirrhosis of the liver or malignant tumors is not 
warranted.  

The Board is aware that the appellant and family have 
questioned the veteran's use of alcohol.  However, the Board 
is not linking any use of alcohol to the cause of death.  
Rather, the Board finds that there is little probative 
evidence linking the cause of death to service or a service-
connected disability, diabetes mellitus.  The Board has 
considered any possible link of cirrhosis or hepatoma to 
service, Agent Orange exposure, and diabetes mellitus.  
However, the most probative evidence reflects that liver 
disease, cirrhosis, and hepatoma had remote onsets unrelated 
to service, Agent Orange, or diabetes mellitus.  The Board 
finds the VA opinion to be very persuasive.

Lastly, there was evidence of "gastric paresis," which may 
have been due to the diabetes mellitus.  However, the Board 
has searched the record and finds nothing to reflect that 
this condition contributed substantially or materially to the 
veteran's death.  Rather, the overwhelming evidence, 
including the death certificate and all letters written by 
physicians on the appellant's behalf, reflect that the cause 
of death was due to liver dysfunction rather than gastric 
paresis.

Accordingly, the Board finds that the preponderance of the 
evidence is against granting service connection for the cause 
of the veteran's death, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.
	

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



